Citation Nr: 0521353	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  02-16 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss and, if so, whether service-connection for bilateral 
hearing loss may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel
INTRODUCTION

The veteran had active service from April 1984 to August 
1987.

This appeal arises from a May 2002 rating decision by the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for bilateral hearing loss.  

The veteran testified in a videoconference hearing before the 
undersigned Veterans' Law Judge in June 2005.

The merits of the claim of entitlement to service connection 
for bilateral hearing loss are addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  In an unappealed decision dated March 1995, the RO denied 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The veteran was notified of the 
decision by letter dated in March 1995, but an appeal was not 
perfected.

2.  Evidence received since the RO's March 1995 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, raises a reasonable 
possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's March 1995 decision, which denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss, became final.  38 U.S.C.A. § 7104(b) (West 
2002).

2.  New and material evidence has been received since the 
RO's March 1995 decision denying the veteran's claim; thus, 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).

When presented with a claim to reopen a previously finally 
denied claim, VA must determine if new and material evidence 
has been submitted.  38 C.F.R. § 3.156.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  This 
regulation as cited applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's request to reopen his claim of entitlement to 
service connection for bilateral hearing loss was submitted 
in December 2001 and, therefore, the cited version of the 
regulation applies.

The most recent and final denial of this claim was the RO's 
decision dated March 1995.  The veteran was notified of that 
decision and his appeal rights by letter dated in March 1995.  
He did not appeal.  Therefore, the March 1995 rating decision 
remains final, and the Board must determine if new and 
material evidence has been submitted since the RO's March 
1995 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The RO denied 
the veteran's service connection claim because there was no 
evidence of hearing loss at the time.  

The evidence in the claims file at the time of the RO's March 
1995 decision includes the veteran's service medical records.  
These records show a decline in the veteran's hearing during 
service.  In addition, a reference audiogram form indicates 
that the veteran was exposed to noise in the course of his 
military duties.  However, at the time of the RO's decision, 
the veteran's hearing did not meet the criteria for hearing 
loss, as defined in 38 C.F.R. § 3.385.  Impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; or the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).  A 
December 1994 examination revealed that the veteran had 
speech recognition ability of 94 percent in the right ear and 
100 percent in the left ear.  Audiometric testing showed an 
average pure tone threshold of 12.5 in the right ear and 6.25 
in the left hear; none of the thresholds at 500, 1000, 2000, 
3000 and 4000 Hertz was higher than 15 decibels. 

Evidence received since the March 1995 rating decision 
includes November 1996 testing showing speech recognition of 
72 percent in the right ear and pure tone thresholds of 55 
decibels at 500 and 1000 hertz.  Test results in February 
1997 showed speech reception of 92 percent in the right ear.  
Test results in November 2001 showed speech reception of 88 
percent in the right ear.  Test results in March 2003 showed 
speech reception of 72 percent in the right ear and 92 
percent in the left ear.  These test results appear to meet 
the criteria for hearing loss as defined in 38 C.F.R. 
§ 3.385.  As such hearing loss was not shown at the time of 
the March 1995 rating decision, these test results are 
evidence that is both new and material.  

The Board finds that this evidence relates to an 
unestablished fact necessary to substantiate the claim - that 
is, the existence of current hearing loss, as defined by 
regulation.  This evidence is probative of the issue at hand, 
and raises at least a reasonable possibility of 
substantiating the claim.  Therefore, the claim is reopened.

II.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curium order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Because the Board has granted the veteran's claim to reopen, 
a detailed discussion of whether VA has complied with the 
VCAA is unnecessary at this time.  The Board is conducting 
further evidentiary development into the now-reopened claim 
for entitlement to service connection for bilateral hearing 
loss, and a thorough discussion of the application of the 
VCAA in this case will be included in a subsequent decision.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  


REMAND

As noted above, the veteran had diminished hearing in service 
and has a current diagnosis of bilateral hearing loss.  In 
addition, a June 2005 letter from another veteran who had 
served with the appellant supports his contentions, stating 
that he noticed the veteran had hearing problems toward the 
end of his service period.  Moreover, the veteran has already 
been service connected for tinnitus based on his exposure to 
noise during active duty.  The Board finds that the evidence 
of record warrants further investigation through a VA medical 
examination.  38 C.F.R. § 3.159(c)(4).  The appellant is 
hereby notified that it is the appellant's responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2004).  

Although the veteran has not reported additional active 
military service, his service medical records contain records 
dated after the veteran's separation from service in August 
1987.  In addition, an October 1991 medical report indicates 
that the veteran complained of pain in his right ear which 
began during a physical training test the previous weekend.  
These records suggest that the veteran may have had 
additional military service.  Personnel and medical records 
from any subsequent period of military service should be 
obtained, if available.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1. Obtain any personnel or medical 
records from periods of military service 
subsequent to the veteran's verified 
active duty service. 

2.  Arrange to have the appellant 
undergo a VA audiological examination 
to ascertain whether the appellant has 
current bilateral hearing loss and, if 
so, whether it is at least as likely as 
not (i.e. at least 50 percent 
probability or more) that any current 
hearing loss was either initially 
manifested in service or were otherwise 
related to noise trauma experienced by 
the veteran during active military 
service.  All indicated tests should be 
conducted.  The examiner should provide 
the rationale for the opinion.  The 
claims folder must be made available to 
the examiner for review.  Such review 
should be indicated in the examination 
report.

3.  Thereafter, the RO should 
readjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


